Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
2.	Claims 1-20 are presented for examination.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11183227. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
Claims of the examined application are anticipated and the same scope of invention by claims of the reference such as a magnetic device comprising: a layer stack comprising: a first ferromagnetic layer; a spacer layer on the first ferromagnetic layer; a second ferromagnetic layer on the spacer layer; a dielectric barrier layer on the second ferromagnetic layer; an insertion layer positioned between the second ferromagnetic layer and the dielectric barrier layer, wherein the insertion layer is positioned adjacent to the dielectric barrier layer, and wherein the insertion layer comprises at least one of Ir, Rh, Mg, Ta, or Mo; and a fixed layer or an electrode on the dielectric barrier layer; wherein the layer stack is configured so that a magnetic orientation of the second ferromagnetic layer is configured to be switched by a bias voltage across the layer stack without application of an external magnetic field; wherein an antiferromagnetic coupling of the first and second ferromagnetic layers is configured to be increased by the bias voltage applying a negative charge to the fixed layer or the electrode; and wherein the antiferromagnetic coupling of the first and second ferromagnetic layers is configured to be decreased by the bias voltage applying a positive charge to the fixed layer or the electrode.
Claim Rejections - 35 USC § 112
5.	Claim 14 is rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 14 recites the limitation “the voltage source” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
6.	Claims 1 and 15 are rejected under 35 U.S.C. § 112, second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a voltage source for providing a bias voltage. 
7.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOAI V HO/Primary Examiner, Art Unit 2827